Exhibit 10.2

LOGO [g45961bristol_logo.jpg]

March 5, 2008

Mr. Andrew Bonfield

c/o Bristol Myers Squibb Co.

345 Park Avenue

New York, NY 10154

Dear Andrew:

This Letter Agreement will confirm the terms and conditions of your employment
and separation from Bristol-Myers Squibb Company. If you agree to enter into
this Letter Agreement, subject to all of the following terms and conditions, you
will be provided with the following compensation and benefits:

 

1. Term of Employment. Subject to: (i) your signing this Letter Agreement and it
becoming Effective as set forth in paragraph 25 (the “Effective Date”); (ii) not
being terminated for “Cause” as set forth in paragraph 17; and (iii) paragraphs
16 & 18 below, you will cease to serve as Executive Vice President & Chief
Financial Officer and as an officer or director of the Bristol-Myers Squibb
Company and/or any of its subsidiaries (collectively, the “Company”) as well as
a fiduciary of any of its benefit plans on the date your successor officially
begins employment with the Company. You will serve as an advisor to your
successor thereafter primarily focusing on transition issues and your separation
of employment will occur at the close of business on the later of : (i) the date
that is thirty (30) calendar days following the date your successor officially
begins employment with the Company; or (ii) May 2, 2008 (“Separation Date”).
Your current base salary of $961,666.00 per year will continue to be paid in
normal biweekly pay intervals (less applicable withholdings and deductions)
until your Separation Date. You will not receive a merit increase for 2008.
During the term of your employment under this Letter Agreement, you will remain
an active at will full-time employee of the Company and will continue to receive
the benefits for which you are eligible and enrolled on that basis up to your
Separation Date. As of the date you no longer serve as Executive Vice
President & Chief Financial Officer, to the extent you have not previously
ceased to do so, you will cease to be the Company’s representative to any
industry or external financial organization. You shall provide the Company or
any such organization with such resignation with regard thereto as requested by
the Chairman and Chief Executive Officer.

 

Page 1 of 13



--------------------------------------------------------------------------------

2. Separation Payment & Related Benefits. Subject to: (i) your signing the
Supplemental General Release and it becoming effective as set forth in paragraph
12, (ii) not being terminated for “Cause” as set forth in paragraph 17; and
(iii) paragraphs 16 & 18 below, you will receive the following:

 

  (a) Severance Pay. Pursuant to the terms of the Company’s Senior Executive
Severance Plan (“Severance Plan”), you will receive severance pay in the total
gross amount of $1,923,332.00 (which is equal to one hundred and four
(104) weeks of your annual base salary in effect as of the date of this Letter
Agreement), less applicable withholdings and deductions, to be paid at regular
payroll intervals according to your current pay schedule and shall continue
until the last pay period prior to March 15, 2009, provided, any remaining
payments due on or after the last pay period prior to March 15, 2009 will be
paid in the pay period immediately prior to March 15, 2009. During this period
you will not be an employee of the Company and will not be entitled to any other
payment or benefits not specifically provided for in this Letter Agreement. Your
severance pay will be so paid according to this schedule notwithstanding your
commencement of Other Employment (as defined below).

 

  (b) Benefits Continuation. Pursuant to the Severance Plan, you will be
eligible to receive Company-subsidized medical and dental plan benefits and
Company-paid life insurance equal to one times base pay for up to fifty-six
(56) weeks following your Separation Date (“Benefits Continuation”). If you
obtain employment, including but not limited to self-employment, outside the
Company or otherwise provide services to a person or entity prior to the end of
the fifty-six (56) week period following your Separation Date (collectively,
“Other Employment”), your Benefits Continuation will cease as of the date you
begin Other Employment. Benefits Continuation is contingent on your making all
the required contributions for similarly situated executives and is subject to
the terms and conditions of the applicable benefit plans as they exist or may
change for similarly situated executives from time to time and in accordance
with applicable law. The Benefits Continuation coverage period shall be counted
against your applicable COBRA coverage period. Under separate cover and within
approximately 7-10 days following your Separation Date you will be provided with
additional information about your Benefits Continuation coverages. If you have
questions about your benefits you may call the HR Service Center at
1-800-897-9700 and speak with a representative.

 

  (c) Performance Share Program. Under the terms of the Performance Share
Program (PSP), you will forfeit all outstanding awards. As of the date of this
Letter Agreement, you will not be eligible for any additional PSP awards.

 

  (d)

Vesting of Stock Options. As of the date of this Letter Agreement, you will not
be eligible for any additional stock option grants. Any Bristol-Myers Squibb
Company stock options granted to you prior to the date of this Letter Agreement
will continue to vest in accordance with the terms of the applicable plans
during the period of your

 

Page 2 of 13



--------------------------------------------------------------------------------

 

employment with the Company. All stock options granted to you will be subject to
the terms and conditions of the Bristol-Myers Squibb Company 1997 Stock
Incentive Plan, the Bristol-Myers Squibb Company 2002 Stock Incentive Plan and
the Bristol Myers Squibb 2007 Stock Award and Incentive Plan, as appropriate.
Effective upon your Separation Date, provided you sign and do not revoke the
Supplemental General Release, any stock options granted to you by the Company
and outstanding for one (1) year as of your Separation Date will become 100%
vested and you will have three (3) months to exercise all such stock options
(subject to termination based on the applicable plan provisions and unless you
are discharged for Cause pursuant to paragraph 17 below). All other stock
options held less than one (1) year from your Separation Date will lapse and be
forfeited. For stock options subject to a share price appreciation threshold,
that threshold will remain in effect. To exercise your stock options, if any, or
for further information regarding stock options you will need to contact Smith
Barney, the Company’s stock plan administrator, at 1-866-BMS-STOC or
1-212-615-7071 or log on to their website at www.benefitaccess.com. If you need
further assistance, or have any questions regarding your stock option grants,
you can send an e-mail to stockoption.admin@bms.com or you can contact the
Company’s Stock Plan Administrator at 1-212-546-5719.

 

  (e) Restricted Stock/Restricted Stock Unit. Effective upon your Separation
Date, provided you sign and do not revoke the Supplemental General Release, any
restricted stock/restricted stock unit awards that have been held for at least
one (1) year from the grant date as of your Separation Date are eligible for
pro-rata vesting on any unvested portion of such award. All grants held less
than one (1) year from your Separation Date will lapse and be forfeited. As of
the date of this Letter Agreement, you will not be eligible for any additional
restricted stock unit awards. All restricted stock/restricted stock units that
have been granted to you are subject to the applicable equity plans under which
such awards were granted, and the applicable award agreements thereunder. For
further information regarding restricted stock/restricted stock units awards,
you will need to contact Cathy Obradovich at (212) 546-5057 or send her an
e-mail at cathy.obradovich@bms.com.

 

  (f) Outplacement. You will be eligible for outplacement services that are in
effect for executives at your level as of your Separation Date.

 

  (g) Performance Incentive Plan (PIP). Under the terms of the Performance
Incentive Plan (“PIP”), you will be eligible to receive a full-year 2007 bonus
payment, and the payment amount, if any, will be subject to the sole
determination and discretion of the Compensation and Management Development
Committee of the Company. You will not be eligible to receive a bonus payment
for participation in 2008.

 

  (h) Non-qualified Pension Benefits. Any benefit that would be payable to you
from any non-qualified pension or profit sharing-plans shall be paid in
accordance with the terms of the respective non-qualified pension or profit
sharing-plan and the timing of such payment(s) shall comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

Page 3 of 13



--------------------------------------------------------------------------------

  (i) Deferred Compensation. You will receive a single, lump-sum payment of your
deferred bonus, consistent with your distribution election. This payment will be
made six (6) months following your Separation Date in compliance with Code
Section 409A.

 

  (j) Relocation Back to the United Kingdom. If you relocate back to the United
Kingdom prior to March 15, 2009, and you have satisfied the other conditions set
forth in this Letter Agreement, the Company will provide you with return move
assistance, in accordance with the terms and conditions of the relevant Company
policies regarding relocation. Such expenses shall be reimbursed no later than
March 15, 2009, provided that documentation of expenses incurred by you is
received by the Company in a form acceptable to the Company and no later than
January 15, 2009.

 

3. Waiver of Other Benefits. You acknowledge that, by entering into this Letter
Agreement, except as set forth herein, you are waiving all benefits for which
you would be otherwise eligible under the terms of any existing Company
severance plan, program or policy, or any separate agreement provided to you by
the Company, including, but not limited to, the Change in Control Agreement
effective January 1, 2008. You further acknowledge and agree that the total
payments and benefits set forth herein are in excess of any payments and
benefits that you might otherwise be eligible to receive and are valuable
consideration for you to enter into this Letter Agreement.

 

4. Perquisites. The Company will reimburse you for tax preparation services
applicable to calendar year 2007, not to exceed the allowable cap under the
program; provided that such services must be completed by December 31, 2008 and
your request for reimbursement received by the Company from you within thirty
(30) days thereafter, and the Company shall make such reimbursement to you prior
to March 15, 2009. You will not be eligible for tax preparation services
applicable to calendar year 2008. Your entitlement to any other executive
perquisites received during your employment with the Company, if any, will cease
as of your Separation Date to the extent not otherwise ceased prior thereto or
described separately herein.

 

5. Internal Revenue Code Section 409A.

 

  (a)

To the fullest extent applicable, amounts and other benefits payable under this
Letter Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) in accordance with one or more of the exemptions
available under the final Treasury regulations promulgated under Code
Section 409A (“409A Regulations”)(collectively, Code Section 409A and the 409A
Regulations are herein after referred to as “Section 409A”) and, to the extent
that any such amount or benefit

 

Page 4 of 13



--------------------------------------------------------------------------------

 

is, or becomes subject to, Section 409A due to a failure to qualify for an
exemption from the definition of nonqualified deferred compensation in
accordance with Section 409A, this Letter Agreement is intended to comply with
the applicable requirements of Section 409A with respect to such amounts or
benefits. To the extent possible, this Letter Agreement shall be interpreted and
administered in a manner consistent with the foregoing statement of intent.

 

  (b) If you notify the Company, in writing, (with specificity as to the reason
therefore) that you believe that any provision of this Letter Agreement (or
payment, benefit payable or any award of compensation, including equity
compensation therein) would cause you to incur any additional tax or interest
under Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with you, use its best
efforts to amend the Letter Agreement to modify such provision to comply with
Section 409A or any of the exemptions under Section 409A. To the extent that any
provision hereof is modified in order to comply with Section 409A or the
exemptions under Section 409A, such modification shall be made in good faith and
to the extent reasonably practical, shall be consistent with the original intent
of, and maintain the economic benefits provided to you and the Company, under
the Letter Agreement without violating Section 409A.

 

  (c) Notwithstanding anything in this Letter Agreement or elsewhere to the
contrary, if you are a Specified Employee (as defined in Treas. Reg.
Section 1.409A-1(h)(6)(i)) on your Separation Date and the Company reasonably
determines that any amount or other benefit payable to you under this Letter
Agreement constitutes nonqualified deferred compensation and the payment of such
amount or other benefit in accordance with the terms of the Letter Agreement
will subject you to “additional tax” under Code Section 409A(a)(1)(B) (together
with any interest or penalties imposed with respect to, or in connection with,
such tax, a “409A Tax”), then the payment of such amount or benefit shall be
postponed to the first business day of the seventh month following your
Separation Date or, if earlier, the date of your death (the “Delayed Payment
Date”). You and the Company may agree to take such other actions to avoid the
imposition of a 409A Tax at such time and in such manner as permitted under
Section 409A. In the event that this paragraph 5(c) requires a delay in the
payment of any amount, then such amount shall be accumulated and paid in a
single lump sum on the Delayed Payment Date.

 

  (d) In no event whatsoever (as a result of paragraph 5(a), (b) or (c) above or
otherwise) shall the Company be liable for any 409A Tax that may be imposed on
you by Section 409A, or otherwise, or any damages for failing to comply with
Section 409A or the provisions of this paragraph 5(a) (b) or (c).

 

6. Accrued Obligations. Promptly after the Separation Date, you will be paid for
accrued, unused vacation days if any, based on your base salary in effect as of
the Separation Date, plus any accrued but unpaid base salary and any
unreimbursed business expenses entitled to reimbursement in accordance with
Company policies.

 

Page 5 of 13



--------------------------------------------------------------------------------

7. Other Company Property. On or before your Separation Date, you agree to
return all property belonging to the Company or its affiliates (including, but
not limited to any Company laptop or computers, and other equipment, documents
and property belonging to the Company). You will not retain copies of any
Company property.

 

8. Non-Competition. During the period of your employment with the Company and
for a period of one (1) year following your Separation Date, you will not in any
way directly or indirectly own, manage, operate, control, accept employment or a
consulting position with or otherwise advise or assist or be actively connected
with, or have any financial interest in, directly or indirectly, any entity that
engages or intends to engage in any Competing Business anywhere in the world.
“Competing Business” means any business or other enterprise substantially
similar to, or competitive with, the business of the Company or any of its
affiliated companies. It is understood that ownership of not more than one
percent (1%) of the equity securities of any Competing Business shall in no way
be prohibited pursuant to the foregoing provisions. Questions regarding whether
an assignment may be counter to this limitation must be brought to the attention
of the General Counsel of the Company, and any waiver and/or modification of
these obligations must be in writing and signed by you and an authorized officer
of the Company.

 

9. Non-Solicitation. For a period of one (1) year period following your
Separation Date, you agree that you will not in any way, directly or indirectly
on your own or as an agent, employee or officer of any corporation, employ,
solicit for employment, engage as a consultant, retain in any capacity, or
advise or recommend to any other person that they employ, solicit for
employment, engage as a consultant or retain in any capacity, any person
employed at the time by the Company, or any of its affiliates, parent companies
and subsidiaries. The forgoing shall not prohibit you from general advertising
not targeted at employees of the Company or from providing a reference upon
request as to a person or entity so long as you have no business relationship
with the person or entity that you are providing a reference to.

 

10.

General Release. In exchange for the valuable consideration set forth herein,
you hereby waive any and all rights to sue and/or make any claims against
Bristol-Myers Squibb Company, and any affiliates, parent companies and
subsidiaries, and its and their past, present and future officers, directors,
employees, agents, employee benefit plans and their administrators and
fiduciaries and its and their successors and assigns, (collectively the
“Released Parties”) based upon any act or event occurring prior to the Effective
Date of this Letter Agreement. Without limitation, you specifically release the
Released Parties from any and all such claims arising out of your employment and
separation from the Company, whether known, or unknown, including, but not
limited to, claims under the Change in Control Agreement, claims based on
discrimination under federal anti-discrimination laws such as Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment

 

Page 6 of 13



--------------------------------------------------------------------------------

 

Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, the Equal Pay Act, the Worker Adjustment Retraining Notification Act, the
Family Medical Leave Act, claims under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) (including, without limitation, claims for
interference with your rights to benefits under section 510 of ERISA), the Fair
Labor Standards Act, the Fair Credit Reporting Act and/or any entitlement under
any company program or plan, including for wages or other paid leave, and any
and all federal, state and local fair employment practice laws, disability
benefits law, and any other employee or labor relations statute, and any duty or
other employment related obligation, tort, breach of contract, emotional
distress, negligence, discrimination, harassment, retaliation, claims for
monetary or equitable relief, punitive and compensatory relief and attorney’s
fees and costs. Except for those claims, causes of action or rights explicitly
excluded from this General Release, you agree that you will never accept
anything of value from a lawsuit, administrative complaint, or charge of any
kind filed with any court, governmental or administrative agency or arbitrator
concerning any claim, issue or matter relating to or arising out of any
interaction with the Company prior to the parties’ execution of this Agreement.
You further represent and agree that you will immediately notify the Company if
you have filed or pursued any complaints, charges or lawsuits with any court,
governmental or administrative agency or arbitrator against the Released Parties
asserting any claims that are released in this general release (the “General
Release”).

 

11. Claims Not Subject to General Release. You are not giving up any claims for
any accrued, vested benefits under any employee benefit or pension plan of the
Company, subject to the terms and conditions of such plan and applicable law.
You are not giving up your right to appeal a denial of a claim for benefits
submitted under your medical or dental coverage, life insurance or disability
income program maintained by the Company. Further, you are not giving up your
right to file a claim for unemployment insurance benefits nor your rights, if
any, to file a claim for workers’ compensation insurance benefits.

 

12.

Supplemental General Release. You will have five (5) business days after your
Separation Date in which to sign the Supplemental General Release, attached to
this Letter Agreement as Exhibit 1 and deliver it to the Office of the General
Counsel, Bristol-Myers Squibb Co., 345 Park Avenue, New York, New York 10154.
This Supplemental General Release may not be signed and will not be accepted or
become effective if signed before your Separation Date. After you sign the
attached Supplemental General Release, you will have seven (7) days to revoke
your signature. Provided you do not sign it prior to your Separation Date and do
not revoke your signature, the Supplemental General Release will become
effective on the eighth (8th) day after you sign it (“Effective Date”) at which
point you will receive and/or be eligible for the benefits set forth in
paragraph 2 of this Letter Agreement, subject to the terms and conditions
specified therein and as otherwise set forth in this Letter Agreement. The
Company advises you to consult with an attorney (at your own expense) before
signing the Supplemental General Release.

 

13.

Employee Confidentiality Obligation. You may not make use of confidential or
proprietary information concerning the Company’s business or affairs, of any
nature, that is not

 

Page 7 of 13



--------------------------------------------------------------------------------

 

otherwise a matter of public record. This obligation continues after the
termination of your employment and remains in effect regardless of whether you
sign this Letter Agreement. In addition, for a one (1) year period after your
Separation Date, you agree that you will not advise, counsel, or otherwise
assist (as an employee, consultant or any other capacity), any company, entity
or third-party seeking to directly or indirectly purchase, acquire, invest in
and/or gain a controlling voting interest in the Company. Nothing in this
paragraph is intended to prohibit or restrict you in any way from providing
truthful information concerning your employment or the Company’s business
activities to any government, regulatory or self-regulatory agency or pursuant
to a valid subpoena issued by a court of competent jurisdiction.

 

14. Non-Disparagement. You agree that you will not disparage or encourage or
induce others to disparage the Company or any of its employees, officers,
directors or products. For purposes of this Letter Agreement, the term
“disparage” includes without limitation, comments or statements to the press
and/or media, the Company’s employees, and/or to any individual, customer,
client or entity which whom the Company has a business relationship if such
statement would adversely affect in any manner the conduct of the business of
the Company and/or the business reputation of the Company or its employees.
Nothing in this paragraph is intended to prohibit or restrict you from providing
truthful information concerning your employment or the Company’s business
activities to any government, regulatory or self-regulatory agency or pursuant
to a valid subpoena issued by a court of competent jurisdiction.

 

15. Cooperation. From time to time, the Company finds it necessary or advisable
to contact former employees to discuss matters about which they might have
knowledge that are relevant to ongoing legal matters of the Company or are
otherwise related to their employment period. Accordingly, you agree that you
will cooperate in all reasonable respects and generally make yourself available
to give testimony, speak with counsel representing the Company, and provide
assistance in connection with any litigation, arbitration, proceedings,
government hearing or investigation involving the Company or any other matter
that relates to your employment period. The Company agrees to provide you with
reasonable access to relevant documents and materials related to the request for
cooperation. The Company will, to the extent feasible, use reasonable business
efforts to provide you with reasonable notice in the event your assistance is
required. In connection with your testimony, cooperation and assistance with
legal matters, any requests by you to the Company for the advancement of
reasonable legal fees and expenses and/or indemnification for any legal matters
will be considered by the Company and determined in accordance with the
Company’s applicable By-laws, Board resolutions and Delaware law.

 

16.

Material Breach. You understand that a breach by you of paragraphs 8, 9, 13, 14
and/or 15 would be a material breach of your obligations under this Letter
Agreement. Accordingly, if any severance payments have been provided to you
under the terms of this Letter Agreement, in addition to, and not instead of,
the Company’s other remedies, you shall be required to immediately, upon written
notice from the Company, return the payment paid by the Company hereunder, less
the greater of (a) $10,000 or (b) 10% of the payment paid by the Company

 

Page 8 of 13



--------------------------------------------------------------------------------

 

hereunder. You agree that if you are required to return said payment, this
Letter Agreement shall continue to be binding on you, the Company shall be
entitled to enforce the provisions of this agreement as if the payments had not
been repaid to the Company, and the Company shall have no further payment
obligations under this Letter Agreement. The Company shall have no automatic
right to repayment if you were to challenge the ADEA waiver only.

 

17. Termination of Letter Agreement for Misconduct. Your employment status prior
to the Separation Date as defined in this Letter Agreement may be terminated by
the Company prior to the Separation Date if you are discharged for “Cause.”
“Cause” is defined as engaging in failure to substantially perform your duties
with the Company (except where the failure results from disability); or severe
misconduct or activity deemed detrimental to the interests of the Company. This
may include, but is not limited to, acts involving dishonesty, violation of
Company policies (such as those relating to alcohol or drugs, etc.), violation
of safety rules, disorderly conduct, discriminatory harassment, unauthorized
disclosure of Company confidential information or the entry of a plea of nolo
contendere to, or the conviction of, a crime. The determination of “Cause” for
your discharge shall be solely at the discretion of the Company and shall be
conclusive and binding on all parties. If you are discharged for “Cause,” this
Letter Agreement shall be void and you shall not be entitled to any of the
additional compensation and benefits provided pursuant to this Letter Agreement.

 

18. Forfeiture and Clawback. In the event that a determination by the
Compensation and Management Development Committee of the Company (“CMDC”), is
made following your Separation Date that you, while employed, engaged in willful
misconduct or activity deemed detrimental to the interests of the Company,
including violation of any federal securities or other law or the Company’s
Standards of Business Conduct and Ethics, the CMDC shall have the right, upon
written notice given to you, to forfeit your right to receive the payments and
property due under paragraphs 1 & 2 of this Letter Agreement, and require you to
refund to the Company within thirty (30) days of such written demand any
payments or property (other than $10,000) paid to you under paragraphs 1 & 2 of
this Letter Agreement prior to such determination (or the value thereof,
including the profit you made on the exercise of stock options), provided that
your forfeiture and refund obligation under this paragraph 18 shall not apply to
any payments or property to which you would have been otherwise entitled had
your employment with the Company been terminated for any of the reasons
described in this sentence. Nothing in this paragraph 18 shall be deemed to be
violated by any action or inaction taken with the express approval, or at the
express direction, of the Board of Directors of the Company or a committee
thereof, including, but not limited to, the CMDC. Any determination by the CMDC
under this paragraph 18 shall be made in good faith and in its sole discretion.

 

19. Enforceability of Letter Agreement. If at any time after the Effective Date
of this Letter Agreement any provision is held to be illegal, void, or
unenforceable, that provision will have no force and effect. However, the
illegality or unenforceability of that provision will not have any effect on,
and will not impair the enforceability of, any other provision of this Letter
Agreement. However, if a court of competent jurisdiction finds that the General
Release is illegal and/or unenforceable, you agree to execute a General Release
that is legal and enforceable.

 

Page 9 of 13



--------------------------------------------------------------------------------

20. Amendment/Waiver. No provision in this Letter Agreement may be amended
unless such amendment is agreed to in writing and signed by you and an
authorized officer of the Company. No waiver by either party of any breach by
the other party of any condition or provision contained in this Letter Agreement
to be performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by you or an authorized officer of the
Company, as the case may be.

 

21. Supersedes All Prior Agreements. You acknowledge and agree that this Letter
Agreement supersedes any and all other prior agreements entered into between you
and the Company with regard to your employment or separation from the Company,
including, but not limited to, the Change in Control Agreement effective
January 1, 2008, provided, however, the confidentiality agreement and any other
intellectual property agreement between you and the Company shall remain in full
force and effect. You also represent and agree that, in signing this Letter
Agreement, you are not relying on any promises or representations not contained
within this Letter Agreement and acknowledge that you are not entitled to any
other compensation or benefits from the Company except as otherwise expressly
provided for herein.

 

22. No Mitigation; No Offset. In no event will you be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
under this Letter Agreement. There will be no offset by the Company against your
entitlements under this Letter Agreement for any compensation or other amounts
(other than as provided herein or in any benefit plan with regard to employee
benefits) that you earn from subsequent employment or engagement of your
services.

 

23. Successors and Assigns. Except as otherwise expressly provided herein, this
Letter Agreement will be binding upon and inure to the benefit of the parties
and their respective successors, heirs (in your case) or assigns.

 

24. Counterparts. This Letter Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.

 

25. Effectiveness. By signing this Letter Agreement, you acknowledge that you
have been given twenty-one (21) days to consider and sign. You further
acknowledge that you have seven (7) days after signing it to revoke your
signature and that provided you do not revoke your signature, it will be
effective (the “Effective Date”). To revoke your signature, you must notify the
Company in writing within seven days of the date you signed this Letter
Agreement. Such notice must be delivered by 5:00 p.m. of the seventh day and
addressed to Bristol-Myers Squibb Company, Office of the General Counsel, 345
Park Avenue, NY, NY 10154. In the event that you do not sign this Letter
Agreement or if you revoke your signature, you will not be entitled to the
payments and benefits set forth above.

 

Page 10 of 13



--------------------------------------------------------------------------------

YOUR SIGNATURE BELOW ACKNOWLEDGES THAT YOU HAVE READ THE ABOVE, UNDERSTAND WHAT
YOU ARE SIGNING, AND ARE SIGNING IT VOLUNTARILY AND ACTING OF YOUR OWN FREE
WILL. YOU UNDERSTAND THAT, IF ANY PROVISION OF THIS LETTER AGREEMENT IS FOUND TO
BE INVALID OR UNENFORCEABLE, IT WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION. YOU FURTHER AGREE THAT THIS LETTER AGREEMENT WILL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
RULES. YOU ALSO ACKNOWLEDGE THAT THE COMPANY HAS ADVISED AND HEREBY ADVISES YOU
IN WRITING TO CONSULT WITH AN ATTORNEY AND OTHER ADVISORS OF YOUR CHOICE PRIOR
TO SIGNING THIS DOCUMENT.

Please indicate your acceptance of this Letter Agreement by signing and
returning it to me.

 

Very truly yours,

/s/ Anthony McBride

Anthony McBride

Senior Vice President, Human Resources

Bristol-Myers Squibb Company

 

/s/ Andrew Bonfield

    Executed March 6, 2008 Andrew Bonfield    

 

Page 11 of 13



--------------------------------------------------------------------------------

EXHIBIT 1

SUPPLEMENTAL GENERAL RELEASE

Supplemental General Release by Andrew Bonfield (“Mr. Bonfield”) in his capacity
as an individual and on behalf of his heirs, executors, administrators,
attorneys, agents, successors and assigns of all claims against Bristol-Myers
Squibb Company, (the “Company”), and any affiliates, parent companies and
subsidiaries, and their past, present and future officers, directors, employees
and agents (collectively the “Released Parties”).

In exchange for the payments and other consideration set forth in paragraph 2 of
the Letter Agreement between Mr. Bonfield and the Company dated March 5, 2008,
(the “Letter Agreement”), and other valuable consideration, Mr. Bonfield waives
any and all rights to sue and/or make any claims against the Released Parties
based upon any act or event occurring prior to the date of this Supplemental
General Release. Without limitation, Mr. Bonfield specifically releases the
Released Parties from any and all such claims arising out of his employment and
separation from the Company, whether known, or unknown, including, but not
limited to, claims under the Change in Control Agreement, claims based on
discrimination under federal anti-discrimination laws such as Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, the Equal
Pay Act, the Worker Adjustment Retraining Notification Act, the Family Medical
Leave Act, claims under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) (including, without limitation, claims for interference with
your rights to benefits under section 510 of ERISA), the Fair Labor Standards
Act, the Fair Credit Reporting Act and/or any entitlement under any company
program or plan, including for wages or other paid leave, and any and all
federal, state and local fair employment practice laws, disability benefits law,
and any other employee or labor relations statute, and any duty or other
employment related obligation, tort, breach of contract, emotional distress,
negligence, discrimination, harassment, retaliation, claims for monetary or
equitable relief, punitive and compensatory relief and attorney’s fees and
costs. Except for those claims, causes of action or rights explicitly excluded
from this Supplemental General Release, Mr. Bonfield agrees that he will never
accept anything of value from a lawsuit, administrative complaint, or charge of
any kind filed with any court, governmental or administrative agency or
arbitrator concerning any claim, issue or matter relating to or arising out of
any interaction with the Company prior to the parties’ execution of this
Agreement. He further represents and agrees that he will immediately notify the
Company if he has filed or pursued any complaints, charges or lawsuits with any
court, governmental or administrative agency or arbitrator against the Released
Parties asserting any claims that are released in this Supplemental General
Release.

Mr. Bonfield acknowledges that he is not giving up any claims that arise after
the Effective Date of this Supplemental General Release (as defined in paragraph
12 of the Letter Agreement), claims for enforcement of the Letter Agreement or
claims for any accrued, vested benefits under any employee benefit or pension
plan of the Company, subject to the terms and conditions of such plan and
applicable law. Mr. Bonfield is further not giving up his right to appeal a
denial of a claim for benefits submitted under his medical or dental coverage,
life insurance or disability income program maintained by the Company.
Mr. Bonfield is further not giving up his right to file a claim for unemployment
insurance benefits, nor his rights, if any, to file a claim for workers’
compensation insurance benefits.

 

Page 12 of 13



--------------------------------------------------------------------------------

Mr. Bonfield agrees that this Supplemental General Release is an integral part
of the Letter Agreement, and that all provisions of the Letter Agreement are
thereby incorporated in this Supplemental General Release as if fully set forth
herein. Mr. Bonfield acknowledges that this Supplemental General Release and the
Letter Agreement constitute the full and complete understanding and agreement of
the parties with respect to the subject matter hereof, and that neither may be
modified except in writing and signed by Mr. Bonfield and an authorized officer
of the Company. He agrees that if a court of competent jurisdiction finds that
this Supplemental General Release is illegal and/or unenforceable, he agrees to
executive a general release that is legal and enforceable. He further represents
and agrees that, in signing this Supplemental General Release, he is not relying
on any promises or representations not contained herein and acknowledge that he
is not entitled to any other compensation or benefits from the Company except as
otherwise expressly provided for herein.

MR. BONFIELD’S SIGNATURE BELOW ACKNOWLEDGES THAT HE HAS READ THE ABOVE AND HAS
HAD AT LEAST 21 DAYS TO CONSIDER THIS SUPPLEMENTAL RELEASE BEFORE SIGNING IT,
UNDERSTANDS WHAT HE IS SIGNING, AND IS SIGNING IT VOLUNTARILY AND ACTING OF HIS
OWN FREE WILL. HE UNDERSTANDS THAT IT WILL NOT BE EFFECTIVE IF IT IS SIGNED BY
HIM PRIOR TO HIS SEPARATION DATE (AS DEFINED IN THE LETTER AGREEMENT). HE
UNDERSTANDS THAT, IF ANY PROVISION OF THIS GENERAL RELEASE IS FOUND TO BE
INVALID OR UNENFORCEABLE, IT WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION. HE FURTHER AGREES THAT THIS LETTER AGREEMENT WILL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
RULES AND CONSENTS TO PERSONAL JURISDICTION IN NEW YORK, NEW YORK. HE ALSO
ACKNOWLEDGES THAT THE COMPANY HAS ADVISED AND HEREBY ADVISES HIM IN WRITING TO
CONSULT WITH AN ATTORNEY AND OTHER ADVISORS OF HIS CHOICE PRIOR TO SIGNING THIS
DOCUMENT.

 

/s/ Andrew Bonfield

    Executed Date: March 6, 2008 Andrew Bonfield    

 

Page 13 of 13